Case: 12-10086       Date Filed: 09/24/2013       Page: 1 of 3


                                                                       [DO NOT PUBLISH]



                  IN THE UNITED STATES COURT OF APPEALS

                            FOR THE ELEVENTH CIRCUIT
                              ________________________

                                    No. 12-10086
                              ________________________

                      D.C. Docket No. 1:09-cr-00037-SPM-GRJ-1



UNITED STATES OF AMERICA,
                                                                           Plaintiff-Appellee
                                                                            Cross Appellant,

                                            versus

SAMIM ANGHAIE,
SOUSAN ANGHAIE,
                                                                     Defendants-Appellants
                                                                          Cross Appellees.

                              ________________________

                     Appeals from the United States District Court
                         for the Northern District of Florida
                            ________________________

                                   (September 24, 2013)

Before CARNES, Chief Judge, WILSON and EBEL, * Circuit Judges.

PER CURIAM:

   *
     Honorable David M. Ebel, United States Circuit Judge for the Tenth Circuit, sitting by
designation.
               Case: 12-10086     Date Filed: 09/24/2013    Page: 2 of 3


      In an earlier opinion in this case, we rejected the government’s cross-appeal

arguments concerning the amount of the forfeiture that the Appellants were

ordered to pay and the district court’s failure to order them to pay restitution.

United States v. Anghaie, No. 12-10086, 2013 WL 2451168 (11th Cir. June 7,

2013). We also rejected the Appellants’ arguments that the evidence was

insufficient to convict them on the counts for which they were convicted. Id. But

we remanded for the limited purpose of having the district court conduct an

evidentiary hearing into the Appellants’ claim that they were entitled to a new trial

because of a pre-verdict conversation between one of the jurors and Dr. Abdol

Chini about Appellant Samim Anghaie.

      On remand, the district court held an evidentiary hearing, entered findings of

fact, once again denied the Appellants’ motions for a new trial, and directed the

clerk to transmit its order to this Court, which constituted a return from remand.

      The district court found that the conversation between the juror and Dr.

Chini did not involve disputed facts in the case, and the only statements Dr. Chini

made about any of the appellants were laudatory statements about Appellant

Anghaie. The court also found that the juror did not discuss with any of the other

jurors his conversation with Dr. Chini. Based on those fact findings, which are

fully supported by the evidence, we agree with the district court’s determination




                                           2
              Case: 12-10086    Date Filed: 09/24/2013   Page: 3 of 3


that none of the Appellants were harmed or prejudiced in any way by the

conversation and their motions for a new trial was were due to be denied.

      The convictions and sentences of all of the Appellants, including the

forfeiture order and the order on remand denying the motions for a new trial, are

AFFIRMED.




                                         3